DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alger (US Pub No. 2013/0261726). 
Regarding claim 1, Alger discloses (Figures 1-7B) a delivery system (Figure 1A) for endoluminal delivery of an expandable device (104), the delivery system comprising: a catheter (102) having a proximal end and an opposite distal end, the distal end configured to support an expandable device (104) (Figure 2B); a primary sheath (106) Figure 1B); and a handle (100) (Figure 1A) including a first actuator (128) that is actuatable to cause the expandable device to expand from the collapsed configuration (Figures 2A-2B) (Paragraph 0030), the handle further including a second actuator (702) (Figure 7A) for operating one or more functions of the handle [For releasing sheath 108] (Paragraph 0036), wherein the second actuator is initially hidden (Figure 1A) to prevent actuation of the second actuator prior to the expandable device expanding (clearly shown in Figures 1A-2B) and is configured to be revealed when the expandable device is expanded (Figures 6A-6B) (Paragraph 0036), the second actuator being actuatable 
    PNG
    media_image1.png
    391
    561
    media_image1.png
    Greyscale
once revealed (clearly shown in Figures 6A and 7A) (Paragraph 0036).

see annotated figure above), wherein the second actuator is initially hidden within the housing to prevent actuation of the second actuator prior to the expandable device expanding (Figures 1A and 6A) (Paragraph 0036), the second actuator being displaceable relative to the housing as a result of causing the expandable device to expand (Figure 7A) (Paragraph 0036), wherein the second actuator is revealed and actuatable as a result of being displaced relative to the housing (Figure 7A) (Paragraph 0036).
Regarding claim 3, wherein the first actuator is actuatable to cause an axial displacement of the primary sheath along the catheter from the delivery position (Figures 2A-2B) (Paragraph 0030), wherein the second actuator is initially hidden to prevent actuation of the second actuator prior to the primary sheath being displaced along the catheter from the delivery position  (Figure 1A) (Paragraph 0036), and wherein the second actuator is revealed as a result of the primary sheath being displaced along the catheter from the delivery position (Figure 6A).
Regarding claim 4, further including a secondary sheath (108) having a delivery position in which the secondary sheath limits expansion of the expandable device to an intermediate configuration (Figure 2B) larger than the collapsed configuration (Figure 1B) and smaller than a fully deployed configuration (Figure 7B), and wherein the one or more functions of the handle includes deployment of the secondary sheath to allow deployment of the expandable device from the intermediate configuration (Figures 7A-7B) (Paragraph 0036).
Regarding claim 5, wherein the second actuator is removable from the handle (clearly shown in Figures 7A-7B) (Paragraph 0036), and wherein removal of the clearly shown in Figures 7A-7B) (Paragraph 0036).

    PNG
    media_image2.png
    802
    883
    media_image2.png
    Greyscale




Figures 1-7B and 14A-14I) a delivery system (Figure 1A) for endoluminal delivery of an expandable device (104), the delivery system comprising: a catheter (102) configured to support an expandable device constrained toward a collapsed configuration suitable for endoluminal delivery (Figure 1B); a handle (2400) (Figure 14A) including a first actuator (see annotated figure above) that is actuatable to cause the expandable device to expand from the collapsed configuration (Paragraph 0065), the handle further including a second actuator (see annotated figure above) for operating one or more functions of the handle [For pulling control line 2410], wherein the second actuator is operable to be positioned in a hidden configuration (Figure 14A) and a revealed configuration (Figure 14B), and wherein operation of the first actuator displaces the second actuator from the hidden configuration to the revealed configuration (From Figure 14A to Figure 14B) (Paragraph 0065).
Regarding claim 12, further comprising a primary sheath (106) operable to constrain the expandable device toward the collapsed configuration (Figure 1B) (Paragraph 0029).
Regarding claim 13, wherein the first actuator is operable to displace the primary sheath (Figure 14B) (Paragraph 0065).
Regarding claim 18, wherein the second actuator includes a slot (slot that engages the control line 2410) operably to accommodate a guidewire [Fully capable in doing this].
Regarding claim 19, wherein the second actuator is substantially coaxial with the handle (clearly shown in Figure 14B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
Claims
16,686,701
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
Claims
Patent 10,478,324
1, 17, 20
1, 17, 20
1, 17, 20
2, 3
2, 3, 4, 5
6
7, 13, 14
12, 15
6, 7
16
1, 17, 20
1, 17, 20
1, 17, 20
1, 17, 20
1, 17, 20
6, 7
7, 13, 14
1, 17, 20
1, 17, 20




Allowable Subject Matter
          Claims 6-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if they overcome the double patenting rejection above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771